                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

RON MOLINARO, individually and on
behalf of all others similarly situated,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-710-FtM-99CM

PRINSTON PHARMACEUTICAL
INC., SOLCO HEALTHCARE U.S.,
LLC and HUAHAI US INC.,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on the parties’ Stipulation and Joint Motion to

Stay Case and Defer All Deadlines Pending Motion to Transfer Actions to the District of

New Jersey for Coordinated or Consolidated Pretrial Proceedings (Doc. 22) filed on

November 20, 2018. The Parties seek to stay all proceedings pending transfer and

coordination of this action with a Multidistrict Litigation case in the District of New Jersey

concerning the recalled heart drug Valsartan. Upon review, the relief will be granted for

a period of time to allow a decision of the JPML regarding transfer.

       Accordingly, it is now

       ORDERED:



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
       (1)    The Parties’ Stipulation and Joint Motion to Stay Case and Defer All

Deadlines Pending Motion to Transfer Actions to the District of New Jersey for

Coordinated or Consolidated Pretrial Proceedings (Doc. 22) is GRANTED to the extent

that the case is stayed for a period of NINETY (90) DAYS from the date of this Order. If

the case is not otherwise transferred within this time, the Parties may seek to continue

the stay upon expiration of the time period.

       (2)    The parties shall file a status report within seven days of the JPML’s ruling

on the transfer issue. All deadlines in this case are stayed until further order of the Court.

       (3)    The Clerk is directed to add a stay flag to the case.

       DONE and ORDERED in Fort Myers, Florida this 21st day of November, 2018.




Copies: All Parties of Record




                                               2
